Citation Nr: 1436899	
Decision Date: 08/18/14    Archive Date: 08/27/14	

DOCKET NO.  10-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his sister


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was previously before the Board in May 2011 and October 2012, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  There is no evidence that, prior to or during the Veteran's period of active military service, he suffered from anything other than a personality disorder.

2.  To the extent the Veteran currently suffers from an acquired psychiatric disorder, such a disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression, a bipolar disorder, and a mood disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in December 2008, as well as in March and August 2009, February 2010, June 2011, and October 2012 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned Veterans Law Judge in September 2010, as well as service treatment records and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, as well as a statement by the Veteran's sister.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection

The Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder.  In pertinent part, it is contended that the Veteran's current psychiatric disorder had its origin during service, and that he was, in fact, discharged from service for that same disability.

In that regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  However, congenital or developmental defects, personality disorders, and mental deficiencies as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303 (2013).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of an acquired psychiatric disorder.  While it is true that, at the time of a service separation examination in September 1977, the Veteran gave a history of frequent trouble sleeping, as well as depression/excessive worry, and "nervous trouble," on mental status examination conducted at that time, the Veteran's behavior was within normal limits, and he was both fully alert and fully oriented.  The Veteran's mood was described as level, and his thinking processes clear, with normal thought content, and a good memory.  Significantly, at the time of service separation, no pertinent diagnosis was noted.

In point of fact, the earliest clinical indication of the presence of potentially chronic psychiatric symptomatology is revealed by a private record of hospitalization dated in November 1992, approximately 15 years following the Veteran's discharge from service, at which time he received diagnoses of cocaine and alcohol abuse, and an adjustment disorder with disturbance of emotion and conduct.  Significantly, at the time of that hospitalization, there was no indication that, to the extent the Veteran was experiencing psychiatric symptomatology, that symptomatology was in any related to his period of active military service.

The Board acknowledges that, since the time of the Veteran's discharge from service, he has received multiple psychiatric diagnoses, among them bipolar disorder, impulse control disorder, organic affective disorder, and antisocial personality disorder, with the predominant diagnosis being one of polysubstance abuse.  However, following a VA psychiatric examination in August 2011, which examination involved a full review of the Veteran's claims folder, the examiner offered the following opinion:

The results of the current psychiatric evaluation clearly indicate that the Veteran's current psychiatric disorders, including mood disorder symptoms (variously described in medical notes as depression and/or bipolar disorder) are not related to or caused by military service.  It is also important to note that information provided by the Veteran on this day clearly demonstrates that behavioral problems in service predated his military service, and were not caused by nor had their onset during the Veteran's military service.  Note that the Veteran clearly states...a premilitary history of poor academic performance, poor socialization, significant disciplinary action, and antisocial behavior, such as fighting and vandalism, and even a violent attempt to stab his stepfather with a knife and hatchet.  Note that other reports have documented the Veteran's report of other criminal behaviors and attempting to stab another child with a pen knife.  In this context, the behavior described in the Veteran's records and by the Veteran's report of his conduct and behavioral problems in service are clearly a simple extension of his adolescent behaviors, as clearly stated by the Veteran this date.  The Veteran's insubordination, failure to show up at work on time, and inability to get along with others was clearly demonstrated prior to service and, by the Veteran's own report, irritability and anger problems began by age 9.  Note that this clearly contradicts the Veteran's sister's report of noticing a change in the Veteran's behavior after service.  The Veteran's sister appears to be reporting that the Veteran had become 'very, very rebellious' after service, but the Veteran's own report shows a history of rebellious and aggressive and even assaultive behavior prior to military service, a direct contradiction of his sister's report.  In addition, the Veteran clearly began to use and abuse alcohol and marijuana prior to service, and his postservice history of substance dependence is a clear extension of behaviors that began prior to service.  The Veteran has shown a long-term history of alcohol and drug dependence, and it is well known that alcohol, marijuana, and cocaine are causes of significant mood disorders, paranoia, and, at times, psychotic thought processes.  The Veteran himself clearly indicates that he becomes more paranoid when using marijuana.  Overall, the Veteran continues to show behaviors consistent with an antisocial personality disorder, which was clearly developed prior to service and continued without change through service and after service, accounting for most of the Veteran's behavioral problems and difficulties.  The Veteran has shown a history of mood disorder developing well after service for which the Veteran did not seek psychiatric treatment until the late 1990's.  In the opinion of this examiner, the majority of the Veteran's mood-related symptoms are directly caused by and exacerbated by his polysubstance dependence.  Note that the Veteran continues to use alcohol, marijuana, and cocaine, which would continue to account for a significant amount of his mood-related symptomatology.  The Veteran has been diagnosed most recently with a mood disorder, not otherwise specified, by a physician, but has also, in the past, been diagnosed with possible bipolar disorder.  These symptoms developed well past service, and have no relationship to his antisocial behaviors in service, which were simply a continuation of his childhood antisocial behaviors.  

It is the opinion of this examiner that it is not likely that any current psychiatric disorders had their onset during military service or are otherwise related in any way to service.  The Veteran's own report clearly contradicts the possibility of the onset of his antisocial behavior symptoms during service, and clearly documents that the Veteran's behavior problems had begun well before service, and, by his report, by age 9.  The Veteran's lay statements, as well as his sister's lay statements, appear to be completely contradicted by his current report of childhood and pre-military psychiatric and behavioral problems.  The Veteran remains capable of managing his funds in his own best interest, and remains employable for psychiatric purposes, requiring no special accommodations in schedules or work requirements in order to maintain employment.  The Veteran remains capable of attending to activities of daily living, such as washing, bathing, grooming, and personal hygiene.  The Veteran does report some improvement in sleep and mood secondary to his current medications, but, as previously noted, continues to abuse alcohol and drugs on a periodic basis.

In an addendum to the aforementioned VA psychiatric examination dated in November 2012, the same psychologist who had conducted the August 2011 examination indicated that, following a review of the Veteran's claims folder, it was his opinion that the claimed psychiatric condition was less likely than not incurred in or caused by any claimed inservice injury, event, or illness.  As a rationale for that opinion, the VA psychologist indicated that there appeared to be no discernable difference between the Veteran's description of his behavior during service and his description of his behavior prior to the military.  Notably absent in the evidence presented by the Veteran was any description of mood disorder symptoms, or symptoms of any Axis I diagnosis.  In the opinion of the examiner, and consistent with the criteria of DSM-IV, the Veteran's premilitary and inservice findings were clearly identified as meeting the criteria only for an antisocial personality disorder.  As clearly stated, based on all available evidence, preservice and inservice findings demonstrate the existence of a preexisting personality disorder, with no credible evidence of any superimposed acquired psychiatric disorder either before or during service.  According to the examiner, all symptoms reported during the interview by the Veteran concerning his military service were consistent only with a personality disorder, and were in no way suggestive of an Axis I disorder, acquired or otherwise.  Moreover, there was no evidence to suggest that the preservice or inservice findings were the early manifestation of any acquired psychiatric disorder subsequently diagnosed or demonstrated.  Rather, it was the opinion of the examiner that the Veteran's mood disorder symptoms, which occurred long after service, were most likely related to his severe alcohol and drug abuse, as well as other situational factors having nothing to do with his military service or reported behavioral problems during service. 

The Board finds the aforementioned VA opinions highly probative, because those opinions are based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion).  The VA psychologist reviewed the Veteran's claims folder, discussed the Veteran's medical history, considered available lay statements, and provided a well-reasoned medical opinion alluding to the evidence which supported that opinion.  See Hernandez-Toyens, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that, to the extent the Veteran suffers from an acquired psychiatric disorder, that disorder is any way related to his period of active military service.

In evaluating a Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1447 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his current psychiatric symptomatology to his period of active military service.  However, and as is clear from the above, there is no indication that, to the extent that the Veteran actually suffers from an acquired psychiatric disorder, that disorder is in any way causally related to his period of active military service.  In the case at hand, there is no persuasive evidence suggesting a link to the Veteran's military service.  Moreover, to the extent the Veteran currently suffers from a personality disorder, such a disorder is not an appropriate subject for a potential award of service connection under the applicable law and regulations.  See 38 C.F.R. § 3.303(c) (2013).

The Board is cognizant of the Veteran's assertions, as well as those of his sister, set forth on appeal.  However, the Board rejects those assertions to the extent that they seek to demonstrate entitlement to the benefit sought.  The Veteran's statements and history, and those of his sister, when weighed against the other objective evidence of record, are neither credible nor probative.  Significantly, the Veteran and his sister, as lay persons, are not competent to provide an opinion requiring medical knowledge, such as one addressing medical causation or etiology.  In that regard, an opinion which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran or his sister possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current psychiatric symptomatology with any incident or incidents of his period of active military service.  Accordingly, the Veteran's claim for service connection must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder, is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


